Ct. App. Ohio, Cuyahoga
County. Certiorari denied. Mr. Justice Douglas, being of the view, stated in his previous opinions 1 and those of Mr. Justice Black,2 that any state or federal libel law imposing liability for discussion of public affairs abridges freedom of speech and of the press contrary to the First and Fourteenth Amendments, would grant cer-tiorari and summarily reverse the judgment.

 Gertz v. Robert Welch, Inc., 418 U. S. 323, 355-360 (1974) (dissenting); Time, Inc. v. Hill, 385 U. S. 374, 401-402 (1967) (concurring); Rosenblatt v. Baer, 383 U. S. 75, 88-91 (1966) (concurring).


 Time, Inc. v. Hill, supra, at 398-401 (concurring); Rosenblatt v. Baer, supra, at 94-95 (concurring and dissenting); New York Times Co. v. Sullivan, 376 U. S. 254, 293-297 (1964) (concurring).